UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7237



ELIJAH BUCKLEY,

                                              Plaintiff - Appellant,

          versus


JAMES WOMACK, Captain; BAKER, Deputy;        B.
JONES, Deputy; L. B. FOWKLER, Mrs.,

                                             Defendants - Appellees,

          and


RICHMOND CITY JAIL MEDICAL DEPARTMENT,

                                                           Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-98-1225-AM)


Submitted:   January 20, 2000             Decided:   February 4, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elijah Buckley, Appellant Pro Se. Mary Elizabeth Skora, SPOTTS,
SMITH, FAIN & BUIS, P.C., Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Elijah Buckley appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.      We

have reviewed the record and the district court’s opinion and find

no reversible error.     Accordingly, we affirm on the reasoning of

the district court. See Buckley v. Womack, No. CA-98-1225-AM (E.D.

Va. Aug. 20, 1999.    Upon   motion of Defendants Womack, Baker, Jones

and Fowkler we grant leave to the district court to correct a

clerical mistake under Fed. R. Civ. P. 60(a).       We deny Buckley’s

motion for appointment of counsel.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                    2